Citation Nr: 0202639	
Decision Date: 03/21/02    Archive Date: 04/04/02

DOCKET NO.  01-07 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

REMAND

The veteran had active military service from September 1955 
to August 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied service connection for 
bilateral hearing loss and tinnitus.  

On his September 2001 substantive appeal, the veteran 
indicated that he wanted to testify before a Board member at 
the RO.  This hearing was initially scheduled to take place 
on December 12, 2001.  However, in a November 2001 letter, 
the veteran asked that the hearing be postponed until after 
the first week in January 2002.  The RO should therefore 
reschedule the veteran for a Board hearing at the RO. 

Accordingly, this case is REMANDED for the following:

Schedule the veteran for a hearing before 
a Member of the Board at the RO, in 
accordance with his  request.

Thereafter, these claims are to be returned to the Board if 
appropriate, following applicable appellate procedure.  The 
veteran need take no further action until he is so informed.  
He has the right to submit additional evidence and argument 
on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to accord due process.  No inference should 
be drawn regarding the final disposition of these claims as a 
result of this action.



		
J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).


